Citation Nr: 0612746	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for a right knee disability.  

2.  Entitlement to service connection for a left knee 
disability, secondary to the veteran's service-connected 
right knee disability.  

3.  Entitlement to service connection for degenerative disc 
disease (DDD) at L4-S1, secondary to the veteran's service-
connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to June 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran has moderate 
recurrent subluxation or lateral instability in his right 
knee.  

2.  The veteran's left knee disability was not caused by his 
active military service from September 1984 to June 1988 or a 
service connected disorder.  

3.  The veteran's DDD was not caused by his active military 
service from September 1984 to June 1988 or a service 
connected disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5257 (2005).

2.  Service connection for a left knee disability is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

3.  Service connection for DDD is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected right knee disability, currently 
evaluated as 10 percent disabling.  He is currently assigned 
a 10 percent rating under DC 5257 (other impairment of the 
knee).  38 C.F.R. § 4.71a.  

Under DC 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The Board notes that there is no evidence of ankylosis to 
warrant application of DC 5256, ankylosis of the knee.  The 
veteran does not meet the criteria for a noncompensable 
evaluation under DCs 5260 or 5261, limitation of flexion and 
extension of the leg.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

When a knee disability is rated under DC 5257, to warrant a 
separate rating for arthritis based on x-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  The veteran underwent a VA joints 
examination in January 2005.  The veteran's flexion was 100 
degrees.  In order for him to be assigned a noncompensable 
evaluation under DC 5260, his flexion would need to be 
limited to 60 degrees.  The veteran's extension was zero 
degrees.  In order for him to be assigned a noncompensable 
evaluation under DC 5261, his extension must be limited to 5 
degrees.  Thus, he does not meet the criteria for a separate 
rating of arthritis based upon limitation of flexion and 
extension under DCs 5260 and 5261.  

The VA General Counsel has determined that a veteran with 
service-connected arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257, so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
and VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998).  In this case, there is no objective x-ray evidence 
of arthritis; in fact, the January 2005 VA joints examination 
specifically denied arthritic changes, providing highly 
probative evidence against this claim.  Thus, a separate 
rating under DC 5003 is not warranted.  

At the January 2005 VA joints examination, the veteran's gait 
was wide-based and he walked with a limp.  He wore an Ace 
wrap around his right knee and walked without use of a cane.   
The veteran underwent an x-ray at the January 2005 
examination and that x-ray was compared with one from 
December 2002.  There was no evidence of fracture, 
dislocation, or effusion.  There was normal mineralization.  
The joint surfaces appeared normal.  There were no unusual 
soft tissue calcifications.  The examiner specifically denied 
evidence of arthritic changes, providing evidence against 
this claim.  

The January 2005 examination showed "no significant 
difference" in the appearance of the left and right knees.  
There was no palpable crepitus of the right knee while at 
rest.  However, after three repetitions of extending and 
flexing the veteran's knee, the examiner felt vibration of 
crepitus on the anterior of the right knee, which persisted 
even at rest after the flexion and extension exercises.  As 
discussed above, the veteran's extension was 0 degrees and 
his flexion was 100 degrees.  There was no local heat or 
swelling of the right knee.  

The veteran experienced pain, tightness, and stiffness inside 
his right knee upon flexion.  Attempts at repeated flexion 
and extension of the right knee increased the pain as well as 
subjective weakness and stiffness.  Upon palpation on the 
patella, the veteran reported discomfort.  There was 
tenderness on the infrapatellar ligament and on the joint 
line in the medial and lateral aspects of the knee.  The 
examiner reported subjective discomfort upon movement of the 
patella upwards, downwards, medial, and lateralwards.  There 
was no laxity and the varus valgus test showed no movement in 
neutral and in 30 degrees of flexion.  The veteran had a 
negative Lachman Test, anterior drawer test, and posterior 
drawer test.  The circumference of the veteran's right knee 
was 1/2 cm larger than his left.  

The examiner diagnosed the veteran with arthralgia of the 
right knee, with MRI evidence from 2001of a subtle horizontal 
cleavage tear involving the anterior horn of the lateral 
meniscus.  The examiner noted in the diagnosis that there was 
subjective pain with decreased range of motion and that 
repetitive flexion and extension of the right knee caused 
easy fatigability and increased stiffness, which did not 
further decrease the extent of his range of motion.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and provide evidence 
against the claim for an increased rating.  The evidence does 
not establish that the veteran's knee instability is 
moderate.     

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Review of the evidence of record reveals that the veteran has 
not sustained functional loss to a degree severe enough to 
warrant a higher rating.  In fact, without considering the 
veteran's complaints of pain, the current evaluation could 
not be justified. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Board finds that the preponderance of the evidence is 
against an increased rating for a right knee disability.  38 
U.S.C.A. § 5107(b).  The appeal is denied.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran was diagnosed with mild 
degenerative changes and disc space narrowing between L4 and 
S1 in December 2002.  He suffers from a slight loss of 
forward flexion.  In August 2003, a radiologist diagnosed him 
with discogenic disease with degenerative arthritis.  Thus, 
the veteran has a back disability.  

With regards to the veteran's service connection claim for a 
left knee disability, the medical evidence of record does not 
support the assertion that the veteran has a left knee 
disability.  The veteran underwent a VA joints examination in 
December 2002, where he reported left knee pain and 
stiffness.  However, the veteran had normal range of motion 
in his left knee: flexion to 140 degrees and extension to 0 
degrees.  There was a negative patella tap and no swelling.  
There was no elevated temperature and no medial or lateral 
instability was present.  The veteran's strength was rated as 
5/5, his gait was without deviation, and he was able to move 
from heel strike to foot flat to toe off without the use of 
an assistive device.  There was no crepitus.  

In December 2002, the veteran had x-rays taken of his left 
knee.  The x-rays yielded a negative impression.  The bony 
structures and joint spaces appeared intact and there was no 
evidence of any knee condition, providing evidence against 
this claim.  

The only evidence of record supporting the assertion that the 
veteran has a left knee condition are treatment records from 
a VA Medical Center (VAMC) in 2002, nearly four years ago, 
for mild effusion of the left knee.  

Pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Overall, the Board finds that this most competent evidence 
supports the finding that the veteran does not have a left 
knee disorder at this time.  In any event, even if the Board 
were to assume that the veteran has a current left knee 
disability, the appeal would still be denied.  The veteran's 
service medical records (SMRs) are negative for diagnoses of 
both a back condition and a left knee condition during the 
veteran's period of service.  The veteran was seen once in 
March 1987 for low back pain after falling while playing 
Frisbee.  The veteran was diagnosed with bruises; the back 
pain was acute and transitory.  He was not treated for any 
left knee pain.  Therefore, service connection cannot be 
granted on a direct basis, as there was no manifestation of 
the disabilities during service.  

The veteran argues that his DDD and left knee condition are 
secondary to his service-connected right knee condition.  The 
veteran's claims folder was reviewed in conjunction with his 
December 2002 VA joints examination.  The examiner concluded 
that it was difficult to associate the veteran's service-
connected right knee condition as the cause of the veteran's 
left knee and back complaints.  The examiner further noted 
that the veteran worked for the Postal Service in a job that 
required lifting, which made it difficult to determine 
whether the veteran's complaints were due to his job or to 
his service-connected right knee disability.  The Board finds 
that this opinion is entitled to great probative weight in 
light of a review of the medical records in this case (which 
supports the opinion) and provides evidence against these 
claims.  

In March 2004, Dr. W. S., a private practitioner, evaluated 
the veteran's knees and back.  He concluded that it is 
possible that his knee problem could have exacerbated his 
back problems, but that there was "no specific definitive 
connection, although it is very reasonable to assume that it 
did exacerbate his back problems."  

In June 2004, Dr. W. S. wrote a letter to VA simply stating 
that "it is as likely as not that the veteran's knee 
conditions and degenerative spine conditions began while he 
was in service."  Dr. W. S. did not state that the veteran's 
left knee and back conditions were caused by his right knee 
condition.  In a July 2004 letter, VA asked Dr. W. S. to 
clarify what he meant in his June 2004 letter.  VA asked Dr. 
W. S. to specify records and examinations that he based his 
opinion on, and to provide a rationale for his opinion.  

In an August 2004 letter, Dr. W. S. responded that he 
reviewed MRI data and previous radiographic reports, which 
led to his opinion that there was "a definitive service 
connection."  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

With regard to the opinion of Dr. W. S., the Board finds that 
this opinion is entitled to very low probative weight and is 
clearly outweighed by the medial evidence against these 
claims.  The basis for the opinion is not clear in light of 
the medical records in this case.  The medical history of 
this case does not support the opinion and all objective 
evidence stands against the doctor's view, particularly the 
service medical records.  Why the doctor believes that the 
conditions are related to service is very unclear in light of 
the service records and post-service records following 
service.  This doctor does not provide a clear basis for his 
view. 

With regard to the veteran's own opinion, the veteran does 
not have the medical expertise to find that his current 
disorder is related to service several years.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The Board finds that the preponderance of the evidence is 
against service connection for a left knee condition and DDD 
on both direct and secondary bases.  38 U.S.C.A. § 5107(b).  
The appeals are denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2005, October 2002, and May 2001, as well as 
information provided in November 2003 statement of the case 
(SOC) the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the November 2003 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notices letter 
prior to the October 2001 and December 2002 adverse 
determinations on appeal.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  The May 2001 and October 2002 VCAA 
letters do not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the January 2005 VCAA letter did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2001 and October 2002 VCAA letters is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
an increased rating for a right knee disability and service 
connection for a left knee disability and DDD are being 
denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

A disability evaluation greater than 10 percent for a right 
knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for DDD is denied.  

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


